 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDUARDO SALAZAR,                                    No. 2:18-cv-00762-TLN-KJN PS
12                        Plaintiff,
13            v.                                          ORDER
14    QUALITY LOAN SERVICE CORP, et al.,
15                        Defendants.
16

17

18          Presently pending before the court are motions to dismiss by defendants Wells Fargo

19   Bank, N.A. and First Priority Financial, Inc., which were noticed for hearing on June 6, 2019.

20   (ECF Nos. 21, 23, 24.) Pursuant to Local Rule 230(c), plaintiff was required to file an opposition

21   or statement of non-opposition to each motion no later than fourteen (14) days prior to the

22   hearing, i.e., by May 23, 2019. E.D. Cal. L.R. 230(c). Although that deadline has passed, the

23   court’s records reveal that no opposition or statement of non-opposition was filed.

24          The court has considered whether the case should be dismissed or other sanctions imposed

25   based on plaintiff’s failures. Nevertheless, in light of plaintiff’s pro se status, and the court’s

26   desire to resolve the action on the merits, the court finds it appropriate to grant plaintiff an

27   additional final opportunity to oppose each motion. These motions shall be heard along with the

28   pending motion to dismiss by defendant Quality Loan Service Corp., which has been noticed for
                                                         1
 1   July 11, 2019. (ECF Nos. 26, 29.)

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. The June 6, 2019 hearing on defendants’ motions to dismiss (ECF Nos. 21, 24) is

 4             VACATED and RESET for July 11, 2019, at 10:00 a.m., in Courtroom 25 before the

 5             undersigned.

 6          2. Plaintiff shall file an opposition or statement of non-opposition to each motion no later

 7             than June 27, 2019.

 8          3. Defendants shall file reply briefs, if any, no later than July 4, 2019.

 9          4. Failure to timely file an opposition or statement of non-opposition to each motion to

10             dismiss may result in the imposition of sanctions, including dismissal of the action

11             with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

12          IT IS SO ORDERED.

13   Dated: May 24, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
